

116 HR 9017 IH: Home Office Deduction Act of 2020
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9017IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. Morelle introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo temporarily allow a deduction for the trade or business expenses of employees.1.Short titleThis Act may be cited as the Home Office Deduction Act of 2020. 2.Temporary deduction for trade or business expenses of employees(a)In generalFor purposes of the Internal Revenue Code of 1986—(1)the qualified employee trade or business deductions of any taxpayer for any taxable year shall not be treated as itemized deductions, and(2)in the case of an taxpayer who does not elect to itemize such taxpayer’s deductions for any taxable year, the taxable income of such taxpayer for such taxable shall be reduced by the qualified employee trade or business deductions of such taxpayer for such taxable year.(b)Qualified employee trade or business deductionsFor purposes of this section—(1)In generalThe term qualified employee trade or business deductions means so much of the taxpayer’s employee trade or business deductions for the taxable year as exceed 2 percent the taxpayer’s adjusted gross income (as defined in section 62 of the Internal Revenue Code of 1986) for such taxable year.(2)Employee trade or business deductionsThe term employee trade or business deductions means so much of the deductions allowed by section 162 of the Internal Revenue Code of 1986 (determined without regard to section 67(g) of such Code) as are attributable to amounts paid or incurred—(A)in the trade or business of being an employee, and(B)during the period beginning on March 13, 2020, and ending on December 31, 2020.(c)Phase-Out based on modified adjusted gross income(1)In generalIn the case of any taxpayer for any taxable year, the amount of qualified employee trade or business deductions taken into account under subsection (a) (determined without regard to this subsection) shall be reduced (but not below zero) by the amount which bears the same ratio to the amount of such deductions (as so determined) as—(A)the excess of—(i)the taxpayer’s modified adjusted gross income for such taxable year, over(ii)$200,000 ($400,000 in the case of a joint return), bears to(B)$50,000 ($100,000 in the case of a joint return).(2)Modified adjusted gross incomeFor purposes of this subsection, the term modified adjusted gross income means the adjusted gross income of the taxpayer (as defined in section 62 of the Internal Revenue Code of 1986) for the taxable year increased by any amount excluded from gross income under sections 911, 931, and 933 of such Code.